NO. 5-08-0247
                        N O T IC E

 Decision filed 02/11/10. The text of
                                                              IN THE
 this dec ision m ay b e changed or

 corrected prior to the              filing of a
                                                   APPELLATE COURT OF ILLINOIS
 P e t i ti o n   for     Re hea ring   or   the

 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________

MARGIE KAISER and LAMAR KAISER,             ) Appeal from the
                                            ) Circuit Court of
      Plaintiffs-Appellees,                 ) St. Clair County.
                                            )
v.                                          ) No. 07-L-564
                                            )
DR. A. DOLL-POLLARD and SOUTHERN            )
OBSTETRICS AND GYNECOLOGICAL                )
ASSOCIATES, S.C.,                           ) Honorable
                                            ) Lloyd A. Cueto,
      Defendants-Appellants.                ) Judge, presiding.
________________________________________________________________________

                  JUSTICE CHAPMAN delivered the opinion of the court:

                  This appeal involves a motion to transfer a medical malpractice action from St. Clair

County to Clinton County based on improper venue. Plaintiff Margie Kaiser (the plaintiff)

underwent a hysterectomy at St. Joseph's Hospital in Clinton County but was transferred to

St. Elizabeth's Hospital in St. Clair County for postoperative care. The defendants, the doctor

who performed the hysterectomy and her employer, appeal an order denying their motion to

transfer. They argue that venue in St. Clair County is not proper because (1) the plaintiff

does not allege that the defendants committed any negligent acts in St. Clair County and (2)

all the elements of the plaintiff's cause of action arose in Clinton County. We affirm.

                  On December 15, 2005, defendant Dr. Anne Doll-Pollard (the defendant) performed

a hysterectomy on the plaintiff. The surgery was performed at St. Joseph's Hospital, which

is located in Clinton County. According to the allegations in the complaint, the defendant's

operative notes indicate that she "noted the existence of bleeding" and attempted to locate

the source of the bleeding but that she closed the patient despite the fact that the bleeding was


                                                                1
still occurring. After the surgery, the plaintiff's blood pressure and hemoglobin count

dropped while her white blood cell count rose. Her condition continued to deteriorate. Later

that day, a cardiologist transferred the plaintiff to St. Elizabeth's Hospital in St. Clair County.

There, doctors performed exploratory surgery, during which they found the source of the

bleeding. Although the doctors were able to stop the bleeding, the plaintiff alleges in her

complaint that she suffered permanent injuries as a result of complications.

       On December 13, 2007, the plaintiff and her husband, Lamar Kaiser, filed a complaint

against the defendant and her employer, Southern Obstetrics and Gynecological Associates,

S.C. The complaint alleged that the defendant was negligent both in her performance of the

surgery and in failing to diagnose the plaintiff's condition following the surgery. According

to the complaint, the plaintiff suffered ongoing complications as a result of infection and a

loss of oxygen to her brain and other organs. In addressing the question of venue, the

complaint alleged that venue was proper in St. Clair County because the diagnosis and

treatment had occurred there, thereby making it a county in which a part of the transaction

that formed the basis of the action had occurred. See 735 ILCS 5/2-101 (W est 2006).

       On January 17, 2008, the defendants filed a motion to transfer the case to Clinton

County on the basis of improper venue or, alternatively, on the basis of forum non

conveniens. The defendants argued that because the plaintiff did not allege that the care she

had received in St. Clair County was negligent, no part of the transaction occurred there.

They further argued that some action by the defendants must occur in a county for venue to

be proper there. We note that although forum non conveniens was raised in the trial court,

the parties apparently did not conduct discovery on the issue, and the trial court did not rule

on it. Only venue is at issue in this appeal.

       On January 28, the plaintiffs filed their response to the defendants' motion. They

argued that the statutory language providing that venue is proper in any county where "some


                                                2
part" of the transaction at issue occurred (see 735 ILCS 5/2-101 (West 2006)) makes

transactional venue a flexible doctrine. See Tipton v. Estate of Cusick, 273 Ill. App. 3d 226,

228, 651 N.E.2d 635, 637 (1995). They cited previous medical malpractice cases in which

venue was found to be proper in counties even though the plaintiffs had not alleged they had

received negligent care in those counties. Smith v. Silver Cross Hospital, 312 Ill. App. 3d

210, 726 N.E.2d 697 (2000); Bradbury v. St. Mary's Hospital of Kankakee, 273 Ill. App. 3d

555, 652 N.E.2d 1228 (1995); Tipton v. Estate of Cusick, 273 Ill. App. 3d 226, 651 N.E.2d

635 (1995). In addition, the plaintiffs argued that venue was proper in St. Clair County

because some of the plaintiff's injuries resulted from the surgery she underwent there to find

and stop the bleeding.

       On February 7, 2008, the defendants filed a reply. They argued that the cases cited

by the plaintiffs were distinguishable. Smith and Bradbury involved wrongful death actions,

while in Tipton, the plaintiff alleged that he suffered a stroke as a result of taking a

medication in Cook County which had been prescribed elsewhere. The defendants argued,

as they do in this appeal, that the causes of action involved in all three cases did not exist

until an event occurred in the plaintiffs' chosen counties–the causes of action in Smith and

Bradbury did not arise until the decedents died, and the cause of action in Tipton did not exist

until the plaintiff took the medication and suffered a stroke. Smith, 312 Ill. App. 3d at 213-

15, 726 N.E.2d at 700-02 (following Bradbury and finding that the decedent's death in Cook

County was sufficient to establish venue there); Bradbury, 273 Ill. App. 3d at 558, 652

N.E.2d at 1230 (explaining that the place a plaintiff was wronged is the place "where the last

event takes place which is necessary to render the [defendant] liable"); Tipton, 273 Ill. App.

3d at 228, 651 N.E.2d at 637 (finding that the plaintiff's act of ingesting a medication alleged

to have triggered the stroke that caused his injuries was a part of the transaction forming the

basis of his cause of action).


                                               3
       On April 3, 2008, the court entered an order denying the defendants' motion to

transfer. The court did not include any factual findings or express legal analysis in its order.

This interlocutory appeal followed.

       Venue is proper in any county in which any defendant joined in good faith resides or

in any county "in which the transaction or some part thereof occurred out of which the cause

of action arose." 735 ILCS 5/2-101 (West 2006). Here, it is undisputed that neither

defendant resides in St. Clair County. Thus, only the second prong of the venue statute, the

"transactional" prong, is at issue.

       Before considering the merits of the defendants' appeal, we must resolve the parties'

contentions regarding the standard of review to apply. Often, venue motions present mixed

questions of law and fact. Corral v. Mervis Industries, Inc., 217 Ill. 2d 144, 153-54, 839

N.E.2d 524, 530 (2005). We review the factual determinations made by the trial court to

determine whether they are against the manifest weight of the evidence. However, we

review the court's conclusions of law de novo. Corral, 217 Ill. 2d at 154, 839 N.E.2d at 530.

Where there is no dispute regarding the facts underlying the court's decision, we review the

entire ruling de novo. Corral, 217 Ill. 2d at 153, 839 N.E.2d at 530.

       The defendants argue that the court below denied their motion based on "agreed" facts

and did not make any findings of fact. Thus, they contend, our review is de novo. The

plaintiffs, however, contend that the court "must have" made findings it did not articulate in

its order, because whether any portion of the transaction occurred in St. Clair County is a

factual question on which the parties disagree. They thus contend that the proper standard

of review is the manifest-weight-of-the-evidence standard. They further contend that

because it is impossible to determine on the record before us what factual determinations the

court made, we must resolve in their favor any doubts raised by this gap in the record. See

Corral, 217 Ill. 2d at 157, 839 N.E.2d at 532 (explaining that, when the record is incomplete,


                                               4
an appellate court "must presume" that a trial court "had a sufficient factual basis for its

holding and that its order conforms with the law").

       We agree with the defendants. At the pleading stage, we take all well-pled facts in

the plaintiff's complaint as true. Safeway Insurance Co. v. Daddono, 334 Ill. App. 3d 215,

218, 777 N.E.2d 693, 695 (2002). Thus, we assume that the plaintiff received negligent care

in Clinton County and postoperative care in St. Clair County. We assume that the plaintiff

suffered injuries as a result of blood loss and infection. We assume that the blood loss began,

as alleged, during the surgery performed in Clinton County, and we assume it continued, as

alleged, until surgeons in St. Clair County were able to locate the source of the bleeding and

stop it. The question before us is not whether these allegations are true. Rather, the question

is whether the facts that the plaintiffs alleged took place in St. Clair County formed a "part"

of the transaction. In other words, we are asked to determine whether the court below

correctly determined the legal effect of the facts pled by the plaintiffs. That is a legal

question. We will therefore review the defendants' contentions de novo.

       As previously stated, the sole issue before us is whether venue is proper under the

transactional prong of our venue statute. Determining venue under this prong requires us to

consider two key variables: the nature of the cause of action and the place where the cause

of action sprang into existence. Rensing v. Merck & Co., 367 Ill. App. 3d 1046, 1050, 857

N.E.2d 702, 706 (2006). The phrase "transaction or some part thereof" in the venue statute

has been interpreted broadly. Tipton, 273 Ill. App. 3d at 228, 651 N.E.2d at 637. It includes

all the facts that the plaintiff bears the burden of proving. Servicemaster Co. v. Mary

Thompson Hospital, 177 Ill. App. 3d 885, 890-91, 532 N.E.2d 1009, 1012 (1988) (relying

on People ex rel. Carpentier v. Lange, 8 Ill. 2d 437, 441, 134 N.E.2d 266, 267-68 (1956)).

A plaintiff in a medical malpractice action has the burden of proving (1) the standard of care

that the defendant's conduct is to be measured against, (2) that the defendant failed to comply


                                              5
with that standard of care, and (3) that the defendant's negligent care proximately caused the

plaintiff's injury. Wiedenbeck v. Searle, 385 Ill. App. 3d 289, 292, 895 N.E.2d 1067, 1069

(2008). Here, the plaintiffs allege that the defendant negligently performed the surgery and

negligently failed to diagnose the problem of internal bleeding. In order to prove the latter

allegation, they will have to demonstrate that the problem could have been diagnosed sooner

than it was. See Holston v. Sisters of the Third Order of St. Francis, 165 Ill. 2d 150, 155,

650 N.E.2d 985, 988 (1995).

       The defendants contend that venue is proper only in Clinton County because no

portion of the transaction occurred in St. Clair County. This is so, they contend, because (1)

the plaintiffs do not allege that the defendants committed any negligent acts in St. Clair

County and (2) the plaintiff suffered an injury that gave rise to a cause of action for medical

malpractice prior to leaving Clinton County. In addition, the defendants argue that their

"statutory right to change venue should not be thwarted" by the plaintiffs' attempt at forum-

shopping.

       In support of their position, the defendants rely heavily on Jackson v. Reid, 363 Ill.

App. 3d 271, 842 N.E.2d 763 (2006), while the plaintiffs rely primarily on Smith, Bradbury,

and Tipton. As we will explain, we find the Jackson case distinguishable from the case

before us despite some factual similarities, and we find that the Tipton case, while not

precisely analogous, provides support for the plaintiffs' position.

       The defendants argue that because both Smith and Bradbury involved the Wrongful

Death Act (740 ILCS 180/0.01 et seq. (West 2008)), they are distinguishable from the instant

case. The Wrongful Death Act provides a distinct cause of action that allows survivors to

recover damages they suffer as a result of their decedent's death. Bradbury, 273 Ill. App. 3d

at 558, 652 N.E.2d at 1230. That cause of action is separate and distinct from any claim the

decedent might have had for the underlying negligence had he survived. Bradbury, 273 Ill.


                                              6
App. 3d at 558, 652 N.E.2d at 1230 (explaining that the Wrongful Death Act does not

provide for the survival of the decedent's cause of action). Although wrongful death is a

separate and distinct cause of action, it is nevertheless premised on the underlying

negligence. Bradbury, 273 Ill. App. 3d at 558, 652 N.E.2d at 1230. Because of this, both

the underlying negligence and the decedent's death are necessary to give rise to a claim.

Thus, we do not agree with the defendants that the mere fact that Smith and Bradbury

involved claims for wrongful death makes them inherently distinguishable. However, for

reasons we will explain more fully later, we find little guidance in Bradbury. In addition, we

find that Smith is inapposite for another reason. In that case, the decedent died in a Cook

County hospital, but both he and the administrator of his estate (his widow) were residents

of Will County. Smith, 312 Ill. App. 3d at 213, 726 N.E.2d at 700. The defendants sought

a transfer to Will County based largely on venue provisions in the Probate Act of 1975 (755

ILCS 5/1-1 et seq. (West 1998)). Smith, 312 Ill. App. 3d at 213-14, 726 N.E.2d at 700. That

is obviously not an issue in this case.

       In Jackson, the defendant urologist treated the plaintiff over the course of four years.

The defendant determined that a bilateral ureteral implantation surgery was necessary. The

medical malpractice complaint alleged that the defendant was negligent in performing the

surgery, in providing postoperative care, and in determining that the surgery was necessary

in the first place. Jackson, 363 Ill. App. 3d at 273, 842 N.E.2d at 765. All the defendant's

treatment of the plaintiff–including both the surgery and the postoperative care–took place

in Peoria County. Jackson, 363 Ill. App. 3d at 273, 842 N.E.2d at 765. However, prior to

determining that the surgery was necessary, the defendant had ordered several tests, including

X rays and sonograms. The plaintiff went to a laboratory in McLean County for these tests.

Jackson, 363 Ill. App. 3d at 273-74, 842 N.E.2d at 765-66. The plaintiff filed her lawsuit in

McLean County, and the defendant filed a motion to transfer to Peoria County based on


                                              7
improper venue. Jackson, 363 Ill. App. 3d at 272-73, 842 N.E.2d at 765.

       The plaintiff there argued on appeal that venue in McLean County was proper under

the transactional prong because the tests ordered by the defendant and performed in McLean

County formed an "integral part" of her cause of action. Jackson, 363 Ill. App. 3d at 275,

842 N.E.2d at 767. In rejecting this claim, the Fourth District found it significant that all the

dealings between the parties and all the acts alleged to have been negligent had taken place

in Peoria County. Jackson, 363 Ill. App. 3d at 276-77, 842 N.E.2d at 768. The similarities

with the instant case are apparent: the defendant here did not treat the plaintiff in St. Clair

County, and the plaintiff does not allege that the treatment she received there was negligent.

However, these similarities, standing alone, are not dispositive.

       We emphasize that the Jackson court did not hold that the nonnegligent acts of third

parties can never establish transactional venue. Indeed, the court acknowledged that the term

"transaction" is not meant to be interpreted so narrowly "as to include only those immediate

facts from which the cause of action arose." Jackson, 363 Ill. App. 3d at 276, 842 N.E.2d

at 767. The court also acknowledged that third-party interactions can constitute a part of the

transaction if they " 'have a definite and direct bearing on the cause of action.' " Jackson, 363

Ill. App. 3d at 276, 842 N.E.2d at 768 (quoting Southern & Central Illinois Laborers' District

Council v. Illinois Health Facilities Planning Board, 331 Ill. App. 3d 1112, 1117, 772

N.E.2d 980, 984 (2002), abrogated on other grounds by Corral, 217 Ill. 2d at 149-50, 839

N.E.2d at 527-28). The court found only that the specific third-party acts at issue there–the

tests performed in McLean County–were preliminary acts which, standing alone, were not

enough to establish transactional venue. Jackson, 363 Ill. App. 3d at 276, 842 N.E.2d at 768

(citing Lake County Riverboat L.P. v. Illinois Gaming Board, 313 Ill. App. 3d 943, 953, 730

N.E.2d 524, 532 (2000)). We believe that this conclusion was supported by additional

factors that are not present in the case before us.


                                               8
         First, in Jackson, the court found that the plaintiff's entire cause of action came into

existence in Peoria County. Jackson, 363 Ill. App. 3d at 277, 842 N.E.2d at 768. The court

explained that the defendant determined that the surgery was necessary, performed the

surgery, and provided postoperative care in Peoria County. Jackson, 363 Ill. App. 3d at 277,

842 N.E.2d at 768. The plaintiff did not allege that the tests had been performed negligently

or that she had suffered any injury as a result of having them performed. Instead, the court

explained, it was the defendant's negligent interpretation of the test results that led her to

conclude that the surgery was necessary, a decision the plaintiff alleged was negligent.

Jackson, 363 Ill. App. 3d at 277, 842 N.E.2d at 768. The defendants contend that this fact

makes Jackson analogous to our case. We find that precisely the opposite is true, however.

         As previously noted, we must consider the nature of the plaintiffs' claim. Here, the

complaint alleges that the plaintiff suffered permanent injuries as a result of the loss of

oxygen to her brain and other organs. The complaint alleges that this occurred due to

hemorrhaging that began when the defendant performed a hysterectomy and did not end until

surgeons in St. Clair County were able to stop the bleeding. Obviously, the type of injury

they allege is cumulative. It may be impossible, even once the evidence is fully developed

at a trial, to determine precisely how much of the injury occurred in Clinton County and how

much occurred in St. Clair County. The complaint also alleges that the plaintiff suffered

permanent harm as a result of infection, but it does not specify when–or where–the infection

began.

         In addition, the plaintiffs alleged in a responsive pleading that the plaintiff suffered

injury as a result of the surgery she underwent to find and treat the bleeding. (We presume

that this was a result of complications, because they do not allege that the St. Clair County

surgeons were negligent.) Any injuries that occurred in St. Clair County as a result of

intervening acts of third parties may also be attributable to the defendant's negligence as a


                                                9
normal incident to the risk she created. Easley v. Apollo Detective Agency, Inc., 69 Ill. App.

3d 920, 938, 387 N.E.2d 1241, 1253 (1979); Restatement (Second) of Torts §443 (1965); see

Daly v. Carmean, 210 Ill. App. 3d 19, 30-32, 568 N.E.2d 955, 962-63 (1991) (finding that

a tendered jury instruction accurately stated the law which would have explained that a

doctor found to be negligent is liable " 'for any damages sustained by the plaintiff arising

from the efforts of subsequent health care providers to treat the condition caused by' " the

defendant's negligence); see also Simmons v. Lollar, 304 F.2d 774, 778 (10th Cir. 1962)

(applying this basic tort principle where the plaintiff's decedent died due to complications

from a nonnegligent surgery to treat injuries incurred due to the defendant's negligence); W.

Prosser, Torts §44, at 278-79 (4th ed. 1971). Thus, the plaintiffs allege injuries occurring in

both Clinton County and St. Clair County. Proving that the plaintiff sustained all the alleged

injuries will be crucial to their case, which makes the allegations of injury in St. Clair County

an integral part of their cause of action.

       It is for this reason that we find the defendants' arguments distinguishing both

Bradbury and Tipton misplaced. Bradbury, as previously noted, involved a wrongful death

claim. The decedent was a baby who was born prematurely in Kankakee County. The baby

was transferred to a Cook County hospital, where he died three days later. His mother

brought a wrongful death action in Cook County, alleging that negligent medical treatment

in Kankakee County had led to the baby's death. Bradbury, 273 Ill. App. 3d at 557, 652

N.E.2d at 1229. There, as here, the defendants argued that for purposes of transactional

venue, the entire transaction had taken place in Kankakee County. Bradbury, 273 Ill. App.

3d at 558, 652 N.E.2d at 1230. One of the defendants "even [went] so far as to contend that

death is not an element of a cause of action for wrongful death." Bradbury, 273 Ill. App. 3d

at 558, 652 N.E.2d at 1230.

       In rejecting this claim, the Bradbury court focused much of its discussion on the


                                               10
distinct nature of a wrongful death claim. The court explained that not only is the decedent's

death a necessary element, it is "the last element necessary to render an actor liable" for

wrongful death. Bradbury, 273 Ill. App. 3d at 558, 652 N.E.2d at 1230. The court thus

concluded that venue was proper in the county where the decedent died. Bradbury, 273 Ill.

App. 3d at 558, 652 N.E.2d at 1230. We note that the Bradbury court was dealing with an

injury which, by definition, can occur in only one place; a decedent can only die in one

county. The court, thus, did not consider whether a different result would have been required

in a medical malpractice case had the baby survived.

       Similarly, Tipton involved an injury that occurred in only one county. There, the

plaintiff suffered permanent brain damage and partial paralysis as a result of a stroke.

Tipton, 273 Ill. App. 3d at 228, 651 N.E.2d at 636. He alleged that the stroke had been

triggered by a medication that elevated his blood pressure. Tipton, 273 Ill. App. 3d at 228,

651 N.E.2d at 637. The medication had been prescribed and dispensed in Du Page County,

but the plaintiff ingested it and suffered the stroke in Cook County. Tipton, 273 Ill. App. 3d

at 227-28, 651 N.E.2d at 636. The court found that Cook County was "clearly a 'county in

which the transaction or some part thereof occurred out of which the cause of action arose.' "

Tipton, 273 Ill. App. 3d at 228, 651 N.E.2d at 637 (quoting 735 ILCS 5/2-101 (W est 1992)).

       In reaching this conclusion, the court noted that the plaintiff did not have a cause of

action until he suffered the stroke. Tipton, 273 Ill. App. 3d at 228, 651 N.E.2d at 637. The

defendants here focus on this language in arguing that Tipton does not support the plaintiffs'

position. Here, they contend, the plaintiffs did have a cause of action before the plaintiff was

transferred to St. Clair County and treated there. Unlike the plaintiff in Tipton, they argue,

the plaintiffs here allege that she suffered an actionable injury prior to leaving Clinton

County. We find this argument unavailing. Although the plaintiffs here could state a cause

of action for medical malpractice based solely on the allegations of injury in Clinton County,


                                              11
it is not the same cause of action they state for the cumulative injuries they allege the plaintiff

sustained in both counties. Where, as here, a plaintiff alleges that injuries have been incurred

in multiple counties, venue may be proper in any or all of them. See Peterson v. Monsanto

Co., 157 Ill. App. 3d 508, 513-14, 510 N.E.2d 458, 462 (1987).

       In addition, we note that the Tipton court emphasized that transactional venue is meant

to be a broad, flexible doctrine. Tipton, 273 Ill. App. 3d at 228, 651 N.E.2d 637. The

defendants' unnecessarily narrow interpretation of both Tipton and Bradbury is at odds with

this principle.

       A second important distinction between this case and Jackson is the fact that the

plaintiff here alleges that she received postoperative care in St. Clair County for the

hysterectomy performed by the defendant prior to being released from the hospital.

Although not precisely analogous, we find our previous holding in Wier v. Ketterer, 133 Ill.

App. 3d 751, 479 N.E.2d 416 (1985), instructive. There, the plaintiff traveled through St.

Clair County while being transported by ambulance from Clinton County to St. Louis,

Missouri. He alleged that he suffered hypoglycemia and hypoxia in part due to the failure

of the defendant doctor to provide adequate medical supervision to the ambulance

technicians as they transported the plaintiff through St. Clair County. Wier, 133 Ill. App. 3d

at 752, 479 N.E.2d at 416-17. We note that implicit in this brief recitation of facts is the fact

that the defendant doctor was not with the plaintiff in the ambulance as it traveled through

St. Clair County. We also note that it is not entirely clear from the opinion whether the

hypoglycemia and hypoxia began as the ambulance passed through St. Clair County or

continued throughout the course of the journey. This court found these allegations sufficient

to establish venue in St. Clair County. Wier, 133 Ill. App. 3d at 752, 479 N.E.2d at 417.

       There, as here, the plaintiff did not allege that the defendant committed any negligent

acts or omissions while the defendant was in St. Clair County. Rather, as here, the plaintiff


                                                12
alleged that he sustained an injury as a result of the defendant's negligence while the plaintiff

was in St. Clair County. In addition, although not discussed in the Wier decision, the

plaintiff there could not have a claim against the doctor unless the doctor had a duty to

provide medical supervision to the ambulance crew. Presumably, this duty arose either

because the plaintiff was being transferred from a Clinton County hospital to a different

hospital, much as the plaintiff was here, or because the defendant determined that his

admission to the St. Louis hospital was necessary. Here, the defendant had a duty to provide

appropriate postoperative care to the plaintiff until she was well enough to be released from

the hospital. Thus, her alleged failure to do so constituted ongoing negligence until the

plaintiff was ultimately released from the hospital. Thus, the postoperative care the plaintiff

received in St. Clair County simply cannot be considered anything other than an integral part

of the surgery the defendant performed in Clinton County.

       As a third distinction between this case and Jackson, we note the policy considerations

that supported the Fourth District's decision there. The Jackson court explained that the

legislative intent behind our venue statute was to protect a defendant from having to defend

a lawsuit in a county with "little or no relation to the defendant or the transaction that is the

subject of the lawsuit." Jackson, 363 Ill. App. 3d at 278, 842 N.E.2d at 769. The court

expressed a concern that finding venue in McLean County on the facts before it could lead

to absurd results. The court explained as follows:

       "For example, the legislature could not have intended for a urology surgeon to be sued

       in a county when the surgeon's only connection to that county is that the patient was

       referred to him by a urologist in that county. Nor could the legislature have intended

       for a cancer specialist to be sued in a county when the specialist's only connection to

       that county is that he reviewed a patient's records that were brought from there."

       (Emphases in original.) Jackson, 363 Ill. App. 3d at 278, 842 N.E.2d at 769.


                                               13
Here, the connection between the plaintiffs' case and St. Clair County is much stronger than

the connection that existed between the plaintiff's case in Jackson and M cLean County.

Thus, the policy concerns that informed the Jackson court's decision are not present here.

We conclude that venue is proper in St. Clair County.

       Finally, the defendants argue that their right to proper venue should not be defeated

by the plaintiffs' attempt at forum-shopping. As long as venue is proper in more than one

county, a plaintiff is generally entitled to the forum of her choice. Hall v. Keating, 246 Ill.

App. 3d 538, 541, 616 N.E.2d 683, 685 (1993) (citing Gulf Oil Corp. v. Gilbert, 330 U.S.

501, 91 L. Ed. 1055, 67 S. Ct. 839 (1947)); see also Tipton, 273 Ill. App. 3d at 229, 651

N.E.2d at 637. We have already concluded that venue was proper in St. Clair County.

       There are some exceptions to this principle. For example, venue cannot be based

upon the residence of a defendant who was joined in bad faith solely to establish venue. See

735 ILCS 5/2-101 (West 2006); see also Hall, 246 Ill. App. 3d at 540, 616 N.E.2d at 685.

Here, the residence prong of the venue statute is not at issue. The defendants do not attempt

to argue that the plaintiffs added a St. Clair County-based cause of action or defendant in bad

faith solely to establish venue there. Indeed, they acknowledge that the plaintiff received

postoperative care there, and they do not contest her allegation that she continued to

hemorrhage after leaving Clinton County. They argue instead that the events alleged to have

occurred in St. Clair County were so tangential to the cause of action that "brazen

forum[-]shopping" is the only possible motive for the "transparent" choice of forum.

However, we have already reached the opposite conclusion. The other exception to the rule

that a plaintiff is entitled to the venue of her choice as long as venue is proper is the doctrine

of forum non conveniens. Although raised at the trial court, that doctrine is not before us.

       Moreover, we note that the facts of this case simply do not support the defendants'

forum-shopping argument. The plaintiff was transferred to St. Elizabeth's Hospital by an


                                               14
attending cardiologist before the plaintiff was released from the hospital. She did not make

the decision, and she therefore did not–and could not–control the location of the

postoperative care she received. In other words, it was not even possible for her to choose

a physician in a county that might be a favorable forum for her malpractice action.

       In addition, as previously discussed, this is not a case where St. Clair County bears no

substantial connection to the litigation. Much of the evidence regarding the cause and extent

of the plaintiff's injuries will come from St. Clair County because that is where she was

diagnosed and treated. Thus, we are not convinced that this case presents so blatant an

attempt at forum-shopping that we must depart from the rule that a plaintiff is entitled to

choose any forum where venue is proper. We conclude that the court properly denied the

motion to transfer.

       For the reasons stated, we affirm the order of the trial court denying the defendants'

motion to transfer.



       Affirmed.



       WELCH and WEXSTTEN, JJ., concur.




                                              15
                                         NO. 5-08-0247

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      MARGIE KAISER and LAMAR KAISER,             ) Appeal from the
                                                  ) Circuit Court of
            Plaintiffs-Appellees,                 ) St. Clair County.
                                                  )
      v.                                          ) No. 07-L-564
                                                  )
      DR. A. DOLL-POLLARD and SOUTHERN            )
      OBSTETRICS AND GYNECOLOGICAL                )
      ASSOCIATES, S.C.,                           ) Honorable
                                                  ) Lloyd A. Cueto,
            Defendants-Appellants.                ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        February 11, 2010
___________________________________________________________________________________

Justices:          Honorable Melissa A. Chapman, J.

                 Honorable Thomas M. Welch, J., and
                 Honorable James M. Wexstten, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Dawn A. Sallerson, Nancy L. Cardinale, Timothy G. Shelton, Hinshaw & Culbertson,
for              LLP, 222 N. LaSalle, Suite 300, Chicago, IL 60601
Appellants
___________________________________________________________________________________

Attorney         John Womick, Womick Law Firm, Chtd., 501 Rushing Drive, Herrin, IL 62949
for
Appellees
___________________________________________________________________________________